DETAILED ACTION
Claims 1 - 21 of U.S. Application No. 17084298 filed on 10/29/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “24, 28, 40, 30, 26, 38, 36, 34” in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the central point of the pole shoe arc in the first half stack and the central point of the pole shoe arc in the second half stack are offset in opposite directions” as in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15/8 requires that “the plurality of rotor core laminations comprises a first half stack and a second half stack, and wherein the central point of the pole shoe arc in the first half stack and the central point of the pole shoe arc in the second half stack are offset in opposite directions”. That produces a skewed rotor (seen in figure 13 of the claimed invention). That contradicts with the requirement in claim 8 that the “rotor core laminations are unskewed”.
It is not clear how would a person having ordinary skill in the art be able to build the claimed rotor in claim 15 that depends on claim 8 with contradictory limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee A. Kilgore (US 2679605; Hereinafter, “Kilgore”) in view of Pollard (US 2449506; Hereinafter, “Pollard”).
Regarding claim 1: Kilgore discloses a rotor core (12) comprising: a plurality of salient poles (15), each of the salient poles (15) comprising: a pole body (annotated fig. 1 below) having a central axis (16) in a radial direction of the rotor core (12); and a pole shoe (annotated fig. 1 below) extending radially outward from the pole body (annotated fig. 1), wherein the pole shoe has a pole shoe arc, and a central point of the pole shoe (the middle of pole 15) arc is offset (since the pole center 16 is not coinciding with the geometrical middle center of pole 15 as seen in the annotated fig. 1 below) from the central axis (16).

    PNG
    media_image1.png
    929
    1267
    media_image1.png
    Greyscale

Kilgore does not disclose that the rotor core is made of laminations.
Pollard discloses a rotor (5) is made of laminated magnetizable material (col. 3, lines 64-66).
Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have formed the rotor core of Kilgore from laminations as disclosed by Pollard to prevent/reduce the eddy current in the rotor core thus reduce heat and core losses.
Regarding claim 2/1: Kilgore in view of Pollard disclose the limitations of claim 1 but does not disclose that the pole shoe comprises a plurality of damper holes.
Pollard further discloses that the pole shoe (pole face portion 12) comprises a plurality of damper holes (slots 18 hosting damper bars 17).
Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have provided the rotor core of Kilgore in view Pollard with the pole shoe comprises a plurality of damper holes as further disclosed by Pollard to results in a higher value of the subtransient reactance.
Regarding claim 3/1: Kilgore in view of Pollard disclose the limitations of claim 1 and Kilgore further discloses that the plurality of salient poles (15) are two salient poles (col. 1, line 6).
Regarding claim 4/1: Kilgore in view of Pollard disclose the limitations of claim 1 and Kilgore further discloses that the plurality of salient poles (15) are four salient poles (col. 1, line 6).
Regarding claim 5/1: Kilgore in view of Pollard disclose the limitations of claim 1 and Kilgore further discloses that the plurality of salient poles (15) are more than four salient poles (fig. 1).
Regarding claim 8: Kilgore discloses a rotor (10) comprising: comprising a plurality of rotor core (12), wherein the plurality of rotor core are unskewed (Kilgore does not disclose skewing the rotor core); and main field windings (21-27) accommodated on the core (12); and wherein each of the plurality of rotor core (12) comprises: 
a plurality of salient poles (15), each of the salient poles (15) comprising: a pole body (annotated fig. 1 below) having a central axis (16) in a radial direction of the rotor core (12); and a pole shoe (annotated fig. 1 below) extending radially outward from the pole body (annotated fig. 1), wherein the pole shoe has a pole shoe arc, and a central point of the pole shoe (the middle of pole 15) arc is offset (since the pole center 16 is not coinciding with the geometrical middle center of pole 15 as seen in the annotated fig. 1 below) from the central axis (16).

    PNG
    media_image1.png
    929
    1267
    media_image1.png
    Greyscale

Kilgore does not disclose that the rotor core is made of lamination stack.
Pollard discloses a rotor (5) is made of laminated magnetizable material (col. 3, lines 64-66).
Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have formed the rotor core of Kilgore from laminations as disclosed by Pollard to prevent/reduce the eddy current in the rotor core thus reduce heat and core losses.
Regarding claim 9/8: Kilgore in view of Pollard disclose the limitations of claim 8 but does not disclose that the pole shoe comprises a plurality of damper holes.
Pollard further discloses that the pole shoe (pole face portion 12) comprises a plurality of damper holes (slots 18 hosting damper bars 17).
Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have provided the rotor core of Kilgore in view Pollard with the pole shoe comprises a plurality of damper holes as further disclosed by Pollard to results in a higher value of the subtransient reactance.
Regarding claim 10/8: Kilgore in view of Pollard disclose the limitations of claim 1 and Kilgore further discloses that the plurality of salient poles (15) are two salient poles (col. 1, line 6).
Regarding claim 11/8: Kilgore in view of Pollard disclose the limitations of claim 1 and Kilgore further discloses that the plurality of salient poles (15) are four salient poles (col. 1, line 6).
Regarding claim 12/8: Kilgore in view of Pollard disclose the limitations of claim 1 and Kilgore further discloses that the plurality of salient poles (15) are more than four salient poles (fig. 1).
Regarding claim 16: Kilgore discloses a synchronous electrical machine (col. 1, line 5-6) comprising: a stator (5) comprising a plurality of stator slots (8) arranged to accommodate stator windings (7); a rotor (10) inside the stator (fig. 1), wherein the rotor (10) comprises: a plurality of rotor core (12), wherein the plurality of rotor core are unskewed (Kilgore does not disclose skewed rotor); and main field windings (21-27) accommodated on the lamination stack (core 12); and wherein each of the plurality of rotor core comprises: a plurality of salient poles (18), each of the salient poles comprising: 
a pole body (annotated fig. 1 below) having a central axis (16) in a radial direction of the rotor core (12); and a pole shoe (annotated fig. 1 below) extending radially outward from the pole body (annotated fig. 1), wherein the pole shoe has a pole shoe arc, and a central point of the pole shoe (the middle of pole 15) arc is offset (since the pole center 16 is not coinciding with the geometrical middle center of pole 15 as seen in the annotated fig. 1 below) from the central axis (16).

    PNG
    media_image1.png
    929
    1267
    media_image1.png
    Greyscale

Kilgore does not disclose that the rotor core is made of lamination stack.
Pollard discloses a rotor (5) is made of laminated magnetizable material (col. 3, lines 64-66).
Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have formed the rotor core of Kilgore from laminations as disclosed by Pollard to prevent/reduce the eddy current in the rotor core thus reduce heat and core losses.
Claims 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kilgore in view of Pollard as applied to claims 1, 8, 16, and in further view of  Pengov (US 6046568; Hereinafter, “Pengov”).
Regarding claim 6/1: Kilgore in view of Pollard disclose the limitations of claim 1 but does not disclose that the plurality of salient poles include a first salient pole and a second salient pole, the first salient pole being next to the second salient pole, and the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole toward the first salient pole.
Pengove discloses a rotor (66) wherein the plurality of salient poles (68A, and 68B; fig. 11) include a first salient pole (68A) and a second salient pole (68B), the first salient pole being next to the second salient pole (fig. 11a, 11B, or 11C), and the central point of the pole shoe arc of the first salient pole (CP1 in annotated fig. 11B below) is offset with respect to the central axis (“central axis”; annotated fig. 11b below) of the first salient pole (68A) toward the second salient pole (68B), and the central point of the pole shoe arc of the second salient pole (CP2; in annotated fig. 11B below ) is offset with respect to the central axis of the second salient pole (68B) toward the first salient pole.

    PNG
    media_image2.png
    922
    971
    media_image2.png
    Greyscale


Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have provided the rotor core of Kilgore in view Pollard with the plurality of salient poles include a first salient pole and a second salient pole, the first salient pole being next to the second salient pole, and the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole toward the first salient pole as disclosed by Pengov to prevent/reduce the torque ripples in the electrical machine (col. 4, line 61-62).
Regarding claim 13/8: Kilgore in view of Pollard disclose the limitations of claim 8 but does not disclose that the plurality of salient poles include a first salient pole and a second salient pole, the first salient pole being next to the second salient pole, and the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole toward the first salient pole.
Pengove discloses a rotor (66) wherein the plurality of salient poles (68A, and 68B; fig. 11) include a first salient pole (68A) and a second salient pole (68B), the first salient pole being next to the second salient pole (fig. 11a, 11B, or 11C), and the central point of the pole shoe arc of the first salient pole (CP1 in annotated fig. 11B below) is offset with respect to the central axis (“central axis”; annotated fig. 11b below) of the first salient pole (68A) toward the second salient pole (68B), and the central point of the pole shoe arc of the second salient pole (CP2; in annotated fig. 11B below ) is offset with respect to the central axis of the second salient pole (68B) toward the first salient pole.

    PNG
    media_image2.png
    922
    971
    media_image2.png
    Greyscale


Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have provided the rotor core of Kilgore in view Pollard with the plurality of salient poles include a first salient pole and a second salient pole, the first salient pole being next to the second salient pole, and the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole toward the first salient pole as disclosed by Pengov to prevent/reduce the torque ripples in the electrical machine (col. 4, line 61-62).
Regarding claim 17/16: Kilgore in view of Pollard disclose the limitations of claim 16 but does not disclose that the plurality of salient poles include a first salient pole and a second salient pole, the first salient pole being next to the second salient pole, and the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole toward the first salient pole.
Pengove discloses a rotor (66) wherein the plurality of salient poles (68A, and 68B; fig. 11) include a first salient pole (68A) and a second salient pole (68B), the first salient pole being next to the second salient pole (fig. 11a, 11B, or 11C), and the central point of the pole shoe arc of the first salient pole (CP1 in annotated fig. 11B below) is offset with respect to the central axis (“central axis”; annotated fig. 11b below) of the first salient pole (68A) toward the second salient pole (68B), and the central point of the pole shoe arc of the second salient pole (CP2; in annotated fig. 11B below ) is offset with respect to the central axis of the second salient pole (68B) toward the first salient pole.

    PNG
    media_image2.png
    922
    971
    media_image2.png
    Greyscale


Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have provided the rotor core of Kilgore in view Pollard with the plurality of salient poles include a first salient pole and a second salient pole, the first salient pole being next to the second salient pole, and the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole toward the first salient pole as disclosed by Pengov to prevent/reduce the torque ripples in the electrical machine (col. 4, line 61-62).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Kilgore in view of Pollard as applied to claim 8 and in further view of  Mattias et al.  (EP3496236A1; Hereinafter, “Mattias”).
Regarding claim 15/8: Kilgore in view of Pollard disclose the limitations of claim 8 including forming the rotor core from laminated stack. Kilgore in view of Pollard does not disclose that the plurality of rotor core laminations comprises a first half stack and a second half stack, and wherein the central point of the pole shoe arc in the first half stack and the central point of the pole shoe arc in the second half stack are offset in opposite directions.
Mattias discloses the plurality of rotor core laminations (laminated core 28) comprises a first half stack (30) and a second half stack (32), and wherein the central point (56) of the pole shoe arc (44) in the first half stack and the central point (56) of the pole shoe arc in the second half stack (32) are offset (from line 48) in opposite directions (one stack the like swinging right side, and the other stack, the line swinging left. I.e. opposite directions; fog. 2 - 4).
Therefore, it would have been obvious for a person having ordinary in the art before the effective filing date of the claimed invention to have provided the rotor core of Kilgore in view Pollard with the plurality of rotor core laminations comprises a first half stack and a second half stack, and wherein the central point of the pole shoe arc in the first half stack and the central point of the pole shoe arc in the second half stack are offset in opposite directions as disclosed by Mattias to reduce the cogging torque (para [0016]).

Allowable Subject Matter
Claims 7, 14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7/6/1: the limitations of claim 7, “…the rotor core lamination is arranged and configured to operate with a stator, the stator comprising a plurality of stator slots arranged to accommodate stator windings, and wherein the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole by one quarter of a stator slot pitch toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole by one quarter of the stator slot pitch toward the first salient pole” in the combination with the limitations of claims 1, and 6 are neither anticipated nor obvious over the prior arts in record.
Regarding claim 14/13/8: the limitations of claim 14, “…the rotor core lamination is arranged and configured to operate with a stator, the stator comprising a plurality of stator slots arranged to accommodate stator windings, and wherein the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole by one quarter of a stator slot pitch toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole by one quarter of the stator slot pitch toward the first salient pole” in the combination with the limitations of claims 13, and 8 are neither anticipated nor obvious over the prior arts in record.
Regarding claim 18/17/16: the limitations of claim 18, “…the central point of the pole shoe arc of the first salient pole is offset with respect to the central axis of the first salient pole by one quarter of a stator slot pitch toward the second salient pole, and the central point of the pole shoe arc of the second salient pole is offset with respect to the central axis of the second salient pole by one quarter of the stator slot pitch toward the first salient pole” in the combination with the limitations of claims 17, and 16 are neither anticipated nor obvious over the prior arts in record.
Claims 19-21 would be allowable for depending on claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2834